DETAILED ACTION
This is a non-final Office action for Application 17/377,417 filed 07/16/2021.

Status of Claims
Claims 1-8 are pending;
Claims 1-8 are original;
Claims 1-8 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 07/16/2021 has been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature "the lug of the base plate is disposed between the lugs of the support plates" (claim 3, line 3) must be shown or the feature(s) cancelled from the claim(s).  Note that the drawings show only one support plate (2).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "8" (Figure 1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informality:
Claim 3, line 3, "the lug" appears to be --the at least one lug--.
Appropriate correction is required.

Claim Interpretation
Regarding claim 1, the "electronic device" and the component thereof (i.e., the "back shell") are positively recited in lines 7 and 8, "the base plate is detachably assembled on a back shell of an electronic device."  Therefore, the "electronic device" and the component thereof (i.e., the "back shell") are considered as required structures within the scope of claim 1.
Regarding claim 2, the "electronic device" and the component thereof (i.e., the "back shell") are positively recited in lines 2 and 3, "the base plate is attached to the back shell of the electronic device with the 3M adhesive."  Therefore, the "electronic device" and the component thereof (i.e., the "back shell") are considered as required structures within the scope of claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations "the base plate and the support plate are located at a same end" in line 2 do not make any sense.  As shown in Figure 1, the upper end of the "support plate" (2) is simply hingedly connected to the upper end of the "base plate" (1) via the hinge pin (3).  How are the "base plate" (1) and the "support plate" (2) located at "a same end" as claimed?  Which element of the present invention does the "same end" refer to?  The applicant is advised to clarify the instant limitations.  Appropriate correction is required.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the shaft cavities" (lines 6 and 7) in the claim.  Also, it is not clear as to whether the "pin cavities" in line 3 and the "shaft cavities" in lines 6 and 7 refer to the same cavities or different cavities.  Appropriate correction is required.
Regarding claim 1, the limitation "the end faces of the hinge pin" in line 7 is indefinite because it is not clear as to whether the limitation "the end faces of the hinge pin" in line 7 refers to the "one pair of symmetrical end faces" in line 4, the "another pair of symmetrical end faces" in lines 4 and 5, or a combination of the "one pair of symmetrical end faces" in line 4 and the "another pair of symmetrical end faces" in lines 4 and 5.  Appropriate correction is required.
Regarding claim 3, the limitation "at least one lug" in claim 3 (line 2) is indefinite because it is clear as to how the "at least one lug" in claim 3 (line 2) is related to the "lugs" in claim 1 (line 3).  For example, does the "simple kickstand" in claim 3 require the "at least one lug" in claim 3 in addition to the "lugs" in claim 1?  Or do the "lugs" in claim 1 comprise the "at least one lug" in claim 3?  Similar rejection applies to the limitation "at least two lugs" in claim 3 (line 2).  Appropriate correction is required.
Regarding claim 3, there is insufficient antecedent basis for the limitation "the support plates" (claim 3, line 3) in the claim.  Also, it is not clear as to how the "support plates" in claim 3 (line 3) are related to the "support plate" in claim 1 (line 1).  For example, does the "simple kickstand" in claim 3 require "the support plates" in claim 3 in addition to the "support plate" in claim 1?  Do the "support plates" in claim 3 comprise the "support plate" in claim 1?  Or is the limitation "the lugs of the support plates" in claim 3 meant to be --the at least two lugs of the support plate--?  Furthermore, there is insufficient antecedent basis for the limitation "the lugs" (claim 3, line 3) in the claim, since the "support plates" in claim 3 (line 3), which lack proper antecedent basis, comprise the "lugs" in claim 3 (line 3).  Appropriate correction is required.
Claims 2 and 4-8 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over mossway mobile phone stand (https://item.m.jd.com/product/51137576628.html)1, hereinafter Mossway, in view of Fellows (US 1,742,699).
Regarding claim 1, Mossway discloses a simple kickstand (100, fig 1, see annotated figures below for all added reference numbers) for electronic devices, comprising a base plate (200, fig 1), a support plate (300, fig 1), and a hinge pin (400, fig 1, the hinge pin can be more distinctly viewed at 00:15/00:37 of the second video, which is designated as Figure 2 below), wherein the base plate and the support plate are located at a same end and are provided with lugs (210, 310, 320, fig 1), and the base plate is detachably assembled on a back shell (510, fig 1) of an electronic device (500, fig 1, see the second video and the descriptions in Mossway, the base plate 200 is detachably assembled on the back shell 510 of the electronic device 500 via a 3M adhesive).









    PNG
    media_image1.png
    637
    631
    media_image1.png
    Greyscale


[AltContent: textbox (500 – Electronic Device)]
[AltContent: arrow]


[AltContent: textbox (210 – Lug)][AltContent: connector][AltContent: connector][AltContent: textbox (310 – Lug)]
[AltContent: textbox (320 – Lug)][AltContent: connector][AltContent: textbox (400 – Hinge Pin)]
[AltContent: textbox (340 – Electroplating Suspension Hole)][AltContent: connector][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (200 – Base Plate)]
[AltContent: textbox (510 – Back Shell)][AltContent: connector]
[AltContent: textbox (100 – Simple Kickstand)]
[AltContent: arrow][AltContent: connector][AltContent: textbox (220 – Electroplating Suspension Hole)]
[AltContent: textbox (300 – Support Plate)][AltContent: arrow]




[AltContent: textbox (Figure 1)]



    PNG
    media_image2.png
    518
    637
    media_image2.png
    Greyscale







[AltContent: arrow]

[AltContent: textbox (400 – Hinge Pin)]




[AltContent: textbox (Figure 2)]
	
Mossway does not explicitly disclose the simple kickstand, wherein pin cavities are formed in the lugs of the base plate and the support plate, one pair of symmetrical end faces of the hinge pin are arc faces, another pair of symmetrical end faces of the hinge pin are planes, the hinge pin sequentially penetrates into the pin cavities of the support plate and the base plate, inner wall faces of the shaft cavities fit the end faces of the hinge pin.

Fellows teaches a hinge (see page 5, lines 66-113, the hinge discussed herein is the hinge as shown in Figures 9 and 10 with the hinge pin 15 as shown in Figure 8) comprising a first plate (26, 27, fig 10), a second plate (24, 25, fig 9), and a hinge pin (15, fig 8), wherein the first plate and the second plate are located at a same end and are provided with lugs (24, 26, fig 9), pin cavities (24a, 26a, figs 9 & 10, see annotation) are formed in the lugs of the first plate and the second plate, one pair of symmetrical end faces of the hinge pin are arc faces (15a, fig 8, see annotation), another pair of symmetrical end faces of the hinge pin are planes (15b, fig 8, see annotation), the hinge pin sequentially penetrates into the pin cavities of the second plate and the first plate (see Figures 8-10), inner wall faces of the shaft cavities fit the end faces of the hinge pin (see Figures 8-10).
[AltContent: connector][AltContent: textbox (15b – Plane)]
    PNG
    media_image3.png
    105
    766
    media_image3.png
    Greyscale
[AltContent: textbox (15a – Arc Face)][AltContent: connector][AltContent: textbox (15b – Plane)][AltContent: connector][AltContent: connector]
[AltContent: textbox (15a – Arc Face)]




[AltContent: connector][AltContent: textbox (26a – Pin Cavity)][AltContent: textbox (24a – Pin Cavity)][AltContent: connector]

    PNG
    media_image4.png
    149
    382
    media_image4.png
    Greyscale





Mossway is analogous art because it is at least from the same field of endeavor, i.e., supports.  Fellows is analogous art because it is at least from a similar problem solving area, i.e., utilizing a hinge for adjustments of an object.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art form the lug (Mossway: 210, fig 1) of the base plate (Mossway: 200, fig 1) with a corresponding pin cavity (Fellows: 26a, fig 10, see annotation), form each of the lugs (Mossway: 310, 320, fig 1) of the support plate (Mossway: 300, fig 1) with a corresponding pin cavity (Fellows: 24a, fig 9, see annotation), and form the hinge pin (Mossway: 400, fig 1) as a hinge pin (Fellows: 15, fig 8) with one pair of symmetrical end faces being arc faces (Fellows: 15a, fig 8, see annotation) and another pair of symmetrical end faces being planes (Fellows: 15b, fig 8, see annotation), such that the hinge pin sequentially penetrates into the pin cavities of the support plate and the base plate (Fellows: see Figures 8-10), and inner wall faces of the shaft cavities fit the end faces of the hinge pin (Fellows: see Figures 8-10), as taught by Fellows.  The motivation would have been to provide a friction hinge to frictionally support the electronic device.  Therefore, it would have been obvious to combine Mossway and Fellows to obtain the invention as specified in claim 1.
Accordingly, Mossway, as modified by Fellows with respect to claim 1, teaches a simple kickstand (Mossway: 100, fig 1, see annotated figures above and below for all added reference numbers) for electronic devices, comprising a base plate (Mossway: 200, fig 1, as modified by, Fellows: 26, 27, fig 10), a support plate (Mossway: 300, fig 1, as modified by, Fellows: 24, 25, fig 9), and a hinge pin (Mossway: 400, fig 1, as modified by, Fellows: 15, fig 8), wherein the base plate and the support plate are located at a same end and are provided with lugs (Mossway: 210, 310, 320, fig 1, as modified by, Fellows: 24, 26, figs 9 & 10), pin cavities (Fellows: 24a, 26a, figs 9 & 10, see annotation) are formed in the lugs of the base plate and the support plate, one pair of symmetrical end faces of the hinge pin are arc faces (Fellows: 15a, fig 8, see annotation), another pair of symmetrical end faces of the hinge pin are planes (Fellows: 15b, fig 8, see annotation), the hinge pin sequentially penetrates into the pin cavities of the support plate and the base plate (Fellows: see Figures 8-10; Mossway: see Figure 1), inner wall faces of the shaft cavities fit the end faces of the hinge pin (Fellows: see Figures 8-10), and the base plate is detachably assembled on a back shell (Mossway: 510, fig 1) of an electronic device (Mossway: 500, fig 1, see the second video and the descriptions in Mossway, the base plate 200 is detachably assembled on the back shell 510 of the electronic device 500 via a 3M adhesive).
Regarding claim 2, wherein a back side of the base plate is coated with a 3M adhesive (Mossway: 600, fig 3), and the base plate is attached to the back shell of the electronic device with the 3M adhesive (Mossway: see Figures 1-3, the second video shows that the base plate 200 is attached to the back shell 510 of the electronic device 500 with the 3M adhesive).







    PNG
    media_image5.png
    769
    532
    media_image5.png
    Greyscale





[AltContent: arrow]

[AltContent: textbox (600 – 3M Adhesive)]


[AltContent: textbox (Figure 3)]

Regarding claim 3, wherein the base plate is provided with at least one lug (Mossway: 210, fig 1, as modified by, Fellows: 26, fig 10), the support plate is provided with at least two lugs (Mossway: 310, 320, fig 1, as modified by, Fellows: 24, fig 9), and the lug of the base plate is disposed between the lugs of the support plates (Mossway: see Figure 1).
Regarding claim 5, wherein the base plate and the support plate are both metal plates (Mossway: see descriptions), and the hinge pin is a metal hinge pin (Fellows: page 5, lines 114-123, page 6, lines 9-15).
Regarding claim 8, wherein conical heads (Fellows: 11, 13, fig 1) are disposed at two ends of the hinge pin (Fellows: see Figure 2).

Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over mossway mobile phone stand (https://item.m.jd.com/product/51137576628.html), hereinafter Mossway, in view of Fellows (US 1,742,699) and Leitman (US D842,851 S).
Regarding claim 4, Mossway, as modified by Mossway with respect to claim 1, does not teach the simple kickstand, wherein an arc notch is formed in an end, opposite to the lugs, of the support plate.
Leitman teaches a simple kickstand (100, fig 1, see annotated figures below for all added reference numbers) comprising: a base plate (200, fig 1); and a support plate (300, fig 1), wherein the baes plate and the support plates are located at a same end and are provided with lugs (210, 310, 320, fig 7), wherein an arc notch (330, fig 1) is formed in an end, opposite to the lugs, of the support plate (see Figures 1 and 7).

    PNG
    media_image6.png
    817
    414
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    639
    446
    media_image7.png
    Greyscale

[AltContent: textbox (210 – Lug)]
[AltContent: textbox (200 – Base Plate)][AltContent: connector]
[AltContent: arrow]
[AltContent: connector][AltContent: textbox (320 – Lug)]
[AltContent: textbox (310 – Lug)][AltContent: connector][AltContent: textbox (100 – Simple Kickstand)]
[AltContent: arrow]
[AltContent: arrow][AltContent: connector]
[AltContent: connector]
[AltContent: textbox (330 – Arc Notch)][AltContent: textbox (300 – Support Plate)][AltContent: textbox (330 – Arc Notch)]
Leitman is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to formed an arc notch (Leitman: 330, fig 1) in an end, opposite to the lugs (Mossway: 210, 310, 320, fig 1, as modified by, Fellows: 24, 26, figs 9 & 10), of the support plate (Mossway: 300, fig 1) as taught by Leitman.  The motivation would have been to enable easier handling (e.g., gripping) of the support plate with respect to the base plate and/or to reduce material cost.  Therefore, it would have been obvious to combine Mossway, Fellows, and Leitman to obtain the invention as specified in claim 4.

Claims 6 and 7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over mossway mobile phone stand (https://item.m.jd.com/product/51137576628.html), hereinafter Mossway, in view of Fellows (US 1,742,699) and Johnson et al. (US 9,264,090 B2), hereinafter Johnson.
Regarding claim 6, Mossway, as modified by Mossway with respect to claim 1, does not teach the simple kickstand, wherein electroplated coatings are disposed on surfaces of the base plate and the support plate.
Johnson teaches a support (100, fig 8) comprising: a first plate (105, fig 8) and a second plate (110, fig 8), wherein electroplated coatings are disposed on surfaces of the first plate and the second plate (see Figure 8, see col 14, lines 21-29).



    PNG
    media_image8.png
    523
    604
    media_image8.png
    Greyscale










Johnson is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have electroplated coatings (Johnson: see Figure 8, see col 14, lines 21-29) disposed on surfaces of the base plate (Mossway: 200, fig 1) and the support plate (Mossway: 300, fig 1) as taught by Johnson.  The motivation would have been to enhance the durability, scratch resistance, and corrosion resistance of the simple kickstand.  Therefore, it would have been obvious to combine Mossway, Fellows, and Johnson to obtain the invention as specified in claim 6.
Regarding claim 7, wherein an electroplating suspension hole (Mossway: 340, fig 1; alternatively, Mossway: 220, fig 1, see annotation, the reference number 220 refers to the hole formed in the base plate 200 where the magnet is disposed) is formed in the base plate or the support plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various relevant devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        
/Muhammad Ijaz/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Mossway is attached to the current Office action.  The applicant is advised to review the website, https://item.m.jd.com/ product/51137576628.html, for the entirety of content including videos and all images.  Also note that one of the reviews (i.e., page 2/23 of Mossway) was made on 05/22/2021.  In other words, Mossway is in public use, on sale, or otherwise available to the public before the effective filing date of the present application, i.e., 07/16/2021.  Therefore, Mossway is prior art.